ORDER

PER CURIAM.
Xiaoran Fu (Plaintiff) sued Neeraja Vemulapalli (Defendant) for personal injuries caused by an automobile collision. Upon the conclusion of trial, the jury found Defendant liable for Plaintiffs injuries, and the trial court entered a judgment in favor of Plaintiff.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).